DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 2-4:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Page 3, page line 12:  The heading -- Summary of the Invention -- or something similar before briefly describing the invention.
   Page 3, page line 31:  The term "FIGURES" should be replaced with the heading -- Brief Description of the Drawing Figures -- or something similar before briefly describing the figures.
   Page 3, page lines 33 and 35:  A -- period -- should be inserted at the end of each sentence.
   Page 4, page lines 2 and 5-8:  A -- period -- should be inserted at the end of each sentence.
   Page 4, page line 21:  The conjunction -- and -- should be inserted after the comma.
   Page  5, page line 10:  The phrase "is conditioned" should be deleted; and the term -- conditioning -- should be inserted after the designation "a)" because a process is being claimed and each step should begin with what is being performed.
   Page 5, page line 11:  A -- semicolon -- should be inserted after the term "state" because a punctuation is needed after the clause.
   Page 5, page line 12:  The phrase "are immersed" should be deleted; and the term -- immersing -- should be inserted after the designation "b)" because a process is being claimed and each step should begin with what is being performed.
   Page 5, page line 13:  The "comma" at the end of the clause should be corrected with a -- semicolon -- to maintain consistency in the punctuation being used.
   Page 5, page line 14:  The phrase "is continuous recorded" should be deleted; and the phrase -- continuously recording -- should be inserted after the designation "c)" because a process is being claimed and each step should begin with what is being performed.
   Page 5, page line 15:  The phrase "is analysed by means of a processing device" should be deleted; and the phrase -- analyzing by means of a processing
device -- should be inserted after the designation "d)" because a process is being claimed and each step should begin with what is being performed.
   Page 5, page line 16:  A -- semicolon -- should be inserted after the term "state" because a punctuation is needed after the clause; and the conjunction -- and -- should be inserted after the punctuation.
   Page 5, page line 17:  The phrase "is determined on the basis of the behavior of benthic aquatic macroinvertebrates" should be deleted; and the phrase
-- determining on the basis of the behavior of benthic aquatic macroinvertebrates -- should be inserted after the designation "e)" because a process is being claimed and each step should begin with what is being performed.
   Page 12, page line 4:  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
   Re claim 1, claim lines 3-4:  The first step, a), should start with the function
-- conditioning -- because a process is being claimed and each step should begin with what is being performed.
   Re claim 1, claim line 4:  A -- semicolon -- should be inserted after the term "state" because a punctuation is needed after the clause.
   Re claim 1, claim lines 5-6:  The second step, b), should again start with a function, such as -- immersing -- because a process is being claimed and each step should begin with what is being performed.
   Re claim 1, claim line 6:  The "comma" at the end of the clause should be corrected with a -- semicolon -- to maintain consistency in the punctuation being used.
  Re claim 1, claim lines 7-8:  The third step, c), should again start with a function, such as -- continuously recording -- because a process is being claimed and each step should begin with what is being performed.
  Re claim 1, claim lines 9-10:  The fourth step, d), should again start with a function, such as -- analyzing by means of a processing device -- because a process is being claimed and each step should begin with what is being performed.
  Re claim 1, claim line 10:  A -- semicolon -- should be inserted after the term "state" because a punctuation is needed after the clause; and the conjunction -- and -- should be inserted after the punctuation.
   Re claim 1, claim lines 11-12:  The fifth step, e), should again start with a function, such as -- determining on the basis of the behavior… -- because a process is being claimed and each step should begin with what is being performed.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	   Re claim 1, claim line 2:  The phrase "preferably" is deemed to be indefinite because it is unclear if Applicant wants consideration of the broader "liquid" or the more specific "water".  Thus, the metes and bounds of the claim are unclear and indefinite
	   Re claim 1, claim line 3:  The term "small" is deemed to be indefinite because the term "small" is a relative term.
	   Re claim 1, claim lines 13-26:  It is not clear how "average behavior" is determined or compared.  What is average behavior between lethargic and not, such that an increase in average behavior increases by at least a factor of two over a period of ten minutes.  Does an increase mean more aquatic macroinvertebrates are showing behavioral changes or the average behavior of an individual macroinvertebrate whose behavior is average increases?

Allowable Subject Matter
	Given that the claims are deemed to be indefinite, as indicated above, the examiner is unable to determine the metes and bounds of the claims in order to provide an opinion regarding the allowability of the current claim language.
Once the 112 (2) rejections are corrected, the examiner will be in a better position to issue an allowance opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art disclose apparatus and methods for detecting water quality by observing living creatures.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856